ROBERT P. SMITH, Jr., Judge.
Considering appellees’ bona fides, the location of their building setback violation, its minimal impact upon the value, use and enjoyment of neighboring properties, and the cost of rebuilding appellees’ house to comply with the setback requirement, the chancellor acted within his authority and proper discretion in denying the extraordinary writ of injunction without prejudice to an action for damages, while assessing costs against appellees.
■ AFFIRMED.
BOOTH and SHAW, JJ., concur.